Citation Nr: 0825211	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-35 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for ear infections.

3.	Entitlement to service connection for allergies.

4.	Entitlement to service connection for Hepatitis B.

5.	Entitlement to service connection for Hepatitis C.

6.	Entitlement to service connection for chronic 
hypertension.

7.	Entitlement to service connection for a skin disorder, 
claimed as a rash and dry skin.

8.	Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified before the undersigned at a June 2008 
hearing at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a Travel Board hearing.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issues of entitlement to service connection for 
depression and a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent evidence to establish that the 
veteran is currently diagnosed with chronic headaches.

2.	There is no competent evidence to establish that the 
veteran is currently diagnosed with chronic ear 
infections.

3.	There is no competent evidence to establish that the 
veteran is currently diagnosed with chronic allergies.

4.	Hepatitis B was not manifested in active service, and 
there is no probative evidence establishing an 
etiological relationship between the veteran's current 
Hepatitis B and his active service.

5.	Hepatitis C was not manifested in active service, and 
there is no probative evidence establishing an 
etiological relationship between the veteran's current 
Hepatitis C and his active service.

6.	Chronic hypertension was not manifested in active 
service or within one year of service discharge, and 
there is no probative evidence establishing an 
etiological relationship between the veteran's current 
chronic hypertension and his active service.


CONCLUSIONS OF LAW

1.	Chronic headaches were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.	Chronic ear infections were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.	Chronic allergies were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.	Hepatitis B was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.	Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.	Chronic hypertension was not incurred in or aggravated by 
the veteran's active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. § 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO's October 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Partial service treatment records are associated with claims 
file.  Post-service treatment records and reports from the 
Columbia VA Medical Center (VAMC), Spartanburg Regional 
Healthcare System and Patrick B. Harris Hospital have also 
been obtained.  The appellant has not identified any 
additional records that should be obtained prior to a 
decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's claims, and the Board notes that the evidence of 
record does not warrant one. See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that he suffers from chronic headaches, ear 
infections and allergies, nor are there competent medical 
opinions linking his Hepatitis B, Hepatitis C or hypertension 
to his active service.  As he is not competent to provide a 
diagnosis or competent etiological opinion, the record is 
silent for a diagnosis of chronic headaches, ear infections 
and allergies, and a nexus between the veteran's current 
Hepatitis B, Hepatitis C and hypertension and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the absence of a current diagnosis of a 
disability or a competent medical opinion establishing an 
etiological relationship between the veteran's current 
disorders and his active service, all three elements of 
McLendon have not been satisfied.  As such, VA is not 
required to provide the veteran with a VA examination in 
conjunction with his claims.

The RO was notified by the National Personnel Records Center 
in November 2004 that a majority of the veteran's service 
treatment records (STRs) are unavailable.  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The 
Board observes that the veteran was not notified of the 
unavailability of his STRs, nor was he afforded an 
opportunity to supplement the record with additional 
evidence.  However, with regards to the veteran's claims for 
chronic headaches, ear infections and allergies, the Board 
notes that the veteran does not have current diagnoses of 
these disorders.  With regards to the veteran's claims for 
Hepatitis B, Hepatitis C and hypertension, the Board notes 
that the veteran has not claimed he was diagnosed with, or 
received treatment for, these conditions while on active 
duty.  As such, the Board finds that the lack of notice of 
the unavailability of the veteran's STRs is non-prejudicial 
to the veteran and should not prevent a Board decision at 
this time.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

I.	Chronic Headaches, Ear Infections and Allergies

The veteran maintains he suffers from chronic headaches, ear 
infections and allergies that began during active service.  
However, the Board notes that there is no evidence that the 
veteran is currently diagnosed with chronic headaches, ear 
infections or allergies.  Post-service treatment records 
indicate the veteran was diagnosed with headaches in December 
1999, but there is no competent evidence he was diagnosed 
with a chronic condition.  In this regard, the Board observes 
that an April 2001 VA treatment record indicates the veteran 
specifically denied headaches.  In addition, there is no 
competent medical evidence of record indicating he currently 
suffers from, or has sought treatment for, chronic ear 
infections or chronic allergies.  Without a current diagnosis 
of a disability, the Board cannot grant service connection.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of chronic headaches, ear infections 
or allergies.  The veteran has produced no competent evidence 
or medical opinion in support of his claim that he suffers 
from such disorders, and all evidence included in the record 
weighs against granting the veteran's claim.  

II.	Hepatitis B, Hepatitis C and Chronic Hypertension

The veteran contends that his currently diagnosed Hepatitis 
B, Hepatitis C and chronic hypertension is etiologically 
related to his active service.  Specifically, he contends 
that he was exposed to blood products while in service, from 
which he contracted Hepatitis B and Hepatitis C, and 
experienced in-service stress causing his current 
hypertension.

While the evidence reveals that the veteran currently suffers 
from Hepatitis B, Hepatitis C and chronic hypertension, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident therein.  In this regard, the Board 
again observes that the veteran's service treatment records 
are incomplete.  However, as noted above, the veteran 
indicated that he did not seek treatment for, nor was he 
diagnosed with, Hepatitis B or C or hypertension during 
active service.  (See June 2008 hearing transcript).  As 
such, there is no evidence of record of a diagnosis of 
Hepatitis B or C or chronic hypertension in service.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
Hepatitis B and Hepatitis C in July 1995 and hypertension in 
December 1999, approximately 12 and 16 years, respectively, 
after separation from service.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc); 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

Finally, certain chronic diseases, including hypertension, 
may be presumed to have occurred in service if manifested to 
a degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with chronic hypertension until 
1999, 16 years after discharge from active service.  
Therefore, the presumption of service connection does not 
apply in this case.

In sum, the Board finds that there is no evidence of 
Hepatitis B, Hepatitis C or hypertension during active 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current Hepatitis B, Hepatitis C 
or hypertension and his active service.  The preponderance of 
the evidence is against this aspect of the veteran's claim.  
The veteran has produced no competent evidence in support of 
his claim that these current disorders are the result of his 
active service.  In addition, the length of time between the 
veteran's separation from active service and first diagnosis 
of these disorders weighs against the veteran's claims.

As a final matter, the Board acknowledges that the veteran 
himself has claimed his current Hepatitis B, Hepatitis C and 
chronic hypertension arise from his active service.  However, 
the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
Hepatitis B, Hepatitis C and chronic hypertension, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for chronic headaches is denied.

Service connection for chronic ear infections is denied.

Service connection for chronic allergies is denied.

Service connection for Hepatitis B is denied.

Service connection for Hepatitis C is denied.

Service connection for chronic hypertension is denied.


REMAND

The veteran seeks service connection for depression and a 
skin disorder.  He contends that he received treatment for 
both conditions during active service.  Specifically, the 
veteran stated at his June 2008 Board hearing that he 
received treatment for depression while stationed in South 
Korea.  In addition, the veteran claims treatment for a skin 
disorder at Ford Ord in San Francisco.

As noted above, the RO learned that the veteran's service 
treatment records are partially unavailable.  In a case in 
which a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).  
Since clinical medical records are sometimes filed under the 
name of the facility, and not the veteran, Board observes 
there is a chance that records related to the veteran's 
treatment for depression and a skin disorder are still 
available at the National Personnel Records Center (NPRC). As 
such, a remand is necessary to make appropriate attempts to 
obtain such records.

As a final matter, the Board notes the veteran noted on his 
October 2004 claim for benefits that he receives treatment 
for his skin disorder from Spartanburg Dermatology.  The 
Board notes that these potentially relevant treatment records 
are not of record.  Thus, on remand, the AOJ should attempt 
to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
provide any service treatment records 
in his possession.  

2.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to his depression and skin 
disorder at issue.  The AOJ should then 
obtain any relevant treatment records 
identified by the veteran.

3.	Appropriate attempts should be made to 
retrieve any outstanding clinical 
records from the 121st Hospital from 
Yan Sawn, Seoul, Korea, or any 
associated aid stations.  Attempts 
should also be made to retrieve any 
outstanding clinical records from Fort 
Ord, San Francisco.  It should be noted 
that the veteran's clinical records may 
be filed at the NPRC under the name of 
the facility, and not the veteran.  A 
response, negative or positive, should 
be associated with the claims file. 
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.	Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


